       Case: 4:19-cv-00066-DMB-RP Doc #: 121 Filed: 07/16/20 1 of 1 PageID #: 1889


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

OLECIA JAMES                                                                       PLAINTIFF

V.                                                                   NO. 4:19-CV-66-DMB-RP

THE CLEVELAND SCHOOL
DISTRICT, et al.                                                                DEFENDANTS


                                            ORDER

          On March 18, 2020, Olecia James filed a reply1 in support of her request for Rule 56(d)

relief regarding the motion for summary judgment filed by Randy Grierson, and a reply2 in support

of her request for Rule 56(d) relief regarding the motion for summary judgment filed by the

individual school board defendants.      Both documents were filed after the March 17, 2020,

deadline for James to reply. See Docs. #85, #89, #101. Accordingly, the untimely replies

[90][91] are STRICKEN. See Rashid v. Delta State Univ., 306 F.R.D. 530, 534 (N.D. Miss.

2015).

          SO ORDERED, this 16th day of July, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




1
    Doc. #90.
2
    Doc. #91.
